DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 09/08/2020. Claims 1-22 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 09/08/2020 and 08/24/2021 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a communication interface configured to receive location data” (claim 1)
“receiving, at a device, flight plans” (claim 14)
“generating, at the device, an output based on the taxi duration or the fuel usage” (claim 14)
“receiving, at the device, location data” (claim 19)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 4: “a device for flight data prediction includes a memory, a communication interface, and one or more processors,” and ¶¶ 90-91: “The one or more input/output interfaces 950 that enable the computing device 910 to communicate with one or more input/output devices 970 to facilitate user interaction. For example, the one or more input/output interfaces 950 can include a display interface, an input interface, or both. For example, the input/output interface 950 is adapted to receive input from a user, to receive input from another computing device, or a combination thereof… the one or more communications interfaces 960 can include a network interface.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent-eligible subject matter because they are each directed to a “computer-readable storage device.” The broadest reasonable interpretation of a computer-readable storage device includes transitory forms of signal transmission, which do not fall within at least one of the four statutory categories (see MPEP 2106.03). The examiner respectfully suggests amending the claims to specify that the claims are directed to a non-transitory computer-readable storage device.
Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 14, and 20:
Step 1: Claims 1 and 14 are respectively directed to a device for flight data prediction (i.e., a machine) and a method for flight data prediction (i.e., a process). While claim 20 is currently directed to non-statutory subject matter, it could be amended to fall within one of the four statutory categories.
Step 2A, prong 1: Claims 1, 14, and 20 recite the abstract concept of predicting a taxi duration or a fuel usage of an aircraft. This abstract idea is described at least in claims 1, 14, and 20 by the mental process step of predicting, based on location data/flight plans and a departure/arrival airport map, a taxi duration or a fuel usage of a first aircraft of a plurality of aircraft. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally predicting the taxi duration or the fuel usage of the first aircraft with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 14, and 20, other than reciting “one or more processors,” nothing in the step of predicting the taxi duration or fuel usage based on the location data/flight plans and the departure/arrival airport map precludes the idea from practically being performed in the human mind. For example, if not for the “processors” language, the claim encompasses a human being mentally performing the prediction with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites one or more processors which are generic computer components (see instant specification ¶¶ 28 and 85) that are simply employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites that a communication interface is configured to receive location data for a plurality of aircraft expected to arrive at or depart from a departure airport during a time range. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited step of generating an output based on the taxi duration or fuel usage is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. Further, the recited memory in claim 1 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 14 recites a step of receiving flight plans for a plurality of aircraft expected to arrive at or depart from a departure airport during a time range. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited step of generating an output based on the taxi duration or fuel usage is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 20 recites one or more processors which are generic computer components (see instant specification ¶¶ 28 and 85) that are simply employed as tools for performing the abstract idea (see MPEP 2106.05(f)). Claim 20 also recites that the one or more processors are configured to receive flight plans for a plurality of aircraft expected to arrive at or depart from a departure airport during a time range. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited step of generating an output based on the taxi duration or fuel usage is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 14, and 20 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 14, and 20 are not patent-eligible.
Regarding claims 2-13, 15-19, and 21-22:
Dependent claims 2-6, 8-13, 15-17, 19, and 21-22 only recite additional mental process steps (i.e., predicting the taxi duration or fuel usage based on a data model that is trained based on historical data associated with the departure airport, predicting a second taxi duration based on the flight plans and the arrival airport map, and predicting a first taxi duration of the first aircraft based on location data and a departure airport map), recite limitations further defining the mental process, and recite further data gathering (i.e. receiving a data model, receiving flight plans of a second plurality of aircraft associated with an arrival airport, and receiving location data for a plurality of aircraft at a departure airport) and data output (i.e. sending the output to an electronic flight bag device). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-6, 8-13, 15-17, 19, and 21-22 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12, 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ince et al. (US 2014/0278036 A1), hereinafter Ince.
Regarding claim 1:
		Ince discloses the following limitations:
“A device for flight data prediction comprising: a memory configured to store a departure airport map.” (See at least Ince ¶¶ 35 and 73: “departure sequencing system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
“a communication interface configured to receive location data for a plurality of aircraft expected to arrive at or depart from a departure airport during a particular time range.” (See at least Ince ¶ 60: “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like). Moreover, departure sequencing system 115 may utilize any suitable airport or airline information.” The “time horizon” corresponds to the claimed “particular time range.”)
“and one or more processors configured to: predict, based on the location data and the departure airport map, a taxi duration or a fuel usage of a first aircraft of the plurality of aircraft.” (See at least Ince ¶¶ 35, 56-58, and 73: “departure sequencing system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data,” and “In some embodiments, departure sequencing system 115 comprises taxi-out predictor 146… Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
“and generate an output based on the taxi duration or the fuel usage.” (See at least Ince ¶ 32: “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, predicting “a taxi duration or a fuel usage of a first aircraft” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “taxi duration” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 2:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein the taxi duration or the fuel usage is based on weather conditions at the departure airport, flight plans of the plurality of aircraft, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, runway directions of the departure airport, or a combination thereof.” (See at least Ince ¶¶ 59-60: “Taxi-out predictor 146 may provide expectations to a ramp controller, for example estimates of each flight's taxi path, taxi time and variance, take-off sequence and runway queue and status, and congestion and conflicts based on a timeline. In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like).”)
Note that under the BRI of claim 2, consistent with the specification, the taxi duration or fuel usage being “based on weather conditions at the departure airport, flight plans of the plurality of aircraft, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, runway directions of the departure airport, or a combination thereof” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the taxi duration being “based on weather conditions at the departure airport” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 4:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein the one or more processors are configured to predict the taxi duration or the fuel usage based on a data model that is trained based on historical data associated with the departure airport, wherein the historical data includes historical taxi durations at the departure airport.” (See at least Ince ¶¶ 58 and 82-86: “Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “In taxi-out predictor 146, gate areas may be separated into several pushback zones. Each zone has its own pushback time distribution, which may be obtained from historical observations or other suitable data.” Also, “In taxi-out predictor 146, the taxi paths of an airport may be separated into several different speed zones. Each zone has its own speed distribution, which may be calculated from historical data or otherwise selected.”)
	Regarding claim 5:
Ince discloses the “device of claim 4,” and Ince further discloses “wherein the data model includes a neural network, a random forest, a gradient boosted decision tree, a machine learning model, a statistical model, or a combination thereof.” (See at least Ince ¶ 83: “In airport operation, aircraft taxi paths are typically pre-defined by the FAA and/or ramp control. Taxi-out predictor 146 may model such pre-defined paths… In taxi-out predictor 146, these pre-defined paths and actual paths may be modeled statistically (i.e., utilizing probability models).” This teaches the data model including “a statistical model” as claimed.)
Note that under the BRI of claim 5, consistent with the specification, the data model including “a neural network, a random forest, a gradient boosted decision tree, a machine learning model, a statistical model, or a combination thereof” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “statistical model” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
		Ince discloses the “device of claim 4,” and Ince further discloses the following limitations:
“wherein the data model is trained based on the departure airport map.” (See at least Ince ¶ 70: “in departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146), an airport simulation network may be constructed and/or utilized in connection with method 200, by creating a graph network representation of the airport (step 210).”)
“and wherein the historical data indicates second location data of a second plurality of aircraft that expected to arrive at or depart from the departure airport, historical weather conditions at the departure airport, historical weather forecasts, historical flight plans of the second plurality of aircraft, a first detected taxi duration of a second aircraft of the second plurality of aircraft, historical aircraft performance of the second aircraft, aircraft specifications of the second aircraft, or a combination thereof.” (See at least Ince ¶ 44: “CDR 150 is a data repository that may be configured to store a wide variety of comprehensive data for departure sequencing system 115… CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data, verification data, authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like.” This at least teaches that the historical data could include historical weather forecasts as claimed.)
Note that under the BRI of claim 6, consistent with the specification, the historical data indicating “second location data of a second plurality of aircraft that expected to arrive at or depart from the departure airport, historical weather conditions at the departure airport, historical weather forecasts, historical flight plans of the second plurality of aircraft, a first detected taxi duration of a second aircraft of the second plurality of aircraft, historical aircraft performance of the second aircraft, aircraft specifications of the second aircraft, or a combination thereof” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “historical weather forecasts” have been addressed here, the claim is still rejected in its entirety.
Regarding claim 7:
Ince discloses the “device of claim 4,” and Ince further discloses “wherein the one or more processors are further configured to: detect a first taxi duration of the first aircraft; and train the data model based on the first taxi duration and the location data.” (See at least Ince ¶¶ 70 and 80, which disclose that the system “Calculates and records statistics of taxi time, e.g., total taxi time, total waiting time, location and duration of wait times, and/or the like.” Further, the system is configured for “iteratively executing the graph network model to generate modeled results (step 230), and calibrating the network model using historical observations (step 240). Based at least in part on different airport operating characteristics, suitable calibrated parameters are created (step 250).”)
Regarding claim 8:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein the memory is further configured to store aircraft performance data of the first aircraft, and wherein the fuel usage is based on the taxi duration and the aircraft performance data.” (See at least Ince ¶¶ 44 and 54: “CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data, verification data, authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like.” Further, “airport state analyzer 145 estimates which of various profiles is suitable and/or best to use for simulation parameters in departure sequencing system 115, for example in taxi-out predictor 146. Such parameters may include, but are not limited to, runway configuration and throughput rates, aircraft ground speed, runway procedures, aircraft flows and various operating characteristics.” Also, Ince ¶ 96 and FIG. 3 demonstrate the calculation of fuel usage/savings based on “aircraft specific single engine taxi fuel burn rates for the held flights” and based on the taxi out times for the aircraft.)
Regarding claim 12:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein at least one of the memory, the one or more processors, or the communication interface is integrated into an electronic flight bag device or a server.” (See at least Ince ¶ 35: “departure sequencing system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data.” This at least teaches the one or more processors being integrated into a server.)
Note that under the BRI of claim 12, consistent with the specification, “the memory, the one or more processors, or the communication interface” being “integrated into an electronic flight bag device or a server” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “one or more processors” being integrated into a server has been addressed here, the claim is still rejected in its entirety.
Regarding claim 14:
		Ince discloses the following limitations:
“A method of flight data prediction, the method comprising: receiving, at a device, flight plans for a plurality of aircraft expected to arrive at or depart from an arrival airport during a particular time range.” (See at least Ince ¶¶ 44 and 60: “CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data, verification data, authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like.” Further, “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like). Moreover, departure sequencing system 115 may utilize any suitable airport or airline information.” The “time horizon” corresponds to the claimed “particular time range.”)
“predicting, based on the flight plans and an arrival airport map, a taxi duration or a fuel usage of a first aircraft of the plurality of aircraft.” (See at least Ince ¶¶ 56-58, and 73: “In some embodiments, departure sequencing system 115 comprises taxi-out predictor 146… Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
“and generating, at the device, an output based on the taxi duration or the fuel usage.” (See at least Ince ¶ 32: “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Note that under the BRI of claim 14, consistent with the specification, predicting “a taxi duration or a fuel usage of a first aircraft” are each treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only predicting “a taxi duration” have been addressed here, the claim is still rejected in its entirety.
Regarding claim 15:
Ince discloses the “method of claim 14,” and Ince further discloses “wherein the taxi duration or the fuel usage is predicted based on a weather forecast of the arrival airport, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, expected runway directions of the arrival airport, a parking stand area of the arrival airport, or a combination thereof.” (See at least Ince ¶ 60: “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like).” This at least teaches that the taxi duration is predicted based on a weather forecast of the arrival airport.)
Note that under the BRI of claim 15, consistent with the specification, the taxi duration or fuel usage being “predicted based on a weather forecast of the arrival airport, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, expected runway directions of the arrival airport, a parking stand area of the arrival airport, or a combination thereof” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “weather forecast of the arrival airport” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 16:
Ince discloses the “method of claim 14,” and Ince further discloses “wherein the taxi duration or the fuel usage is predicted based on a data model that is trained based on historical data associated with the arrival airport, and wherein the historical data includes historical taxi durations at the arrival airport.” (See at least Ince ¶¶ 70 and 77: “in departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146), an airport simulation network may be constructed and/or utilized in connection with method 200, by creating a graph network representation of the airport (step 210), attaching business rules to network representations of state transitions (step 220), iteratively executing the graph network model to generate modeled results (step 230), and calibrating the network model using historical observations (step 240).” Further, the system “Calculates and records statistics of taxi time, e.g., total taxi time, total waiting time, location and duration of wait times, and/or the like.”)
Regarding claim 17:
Ince discloses the “method of claim 16,” and Ince further discloses “wherein the historical data indicates second flight plans of a second plurality of aircraft, and a second detected taxi duration of a second aircraft of the second plurality of aircraft, and wherein the second plurality of aircraft was expected to arrive at or depart from the arrival airport during a first time range that is prior to the particular time range.” (See at least Ince ¶¶ 44 and 67-70: “CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data…” Further, “In various embodiments, after departure sequencing system 115 is initialized, taxi-out predictor 146 executes multiple replications for state transitions of aircraft within the simulation time horizon… For arrivals, taxi-out predictor 146 may consider the initial state of an aircraft position to be anywhere between final approach and the planned arrival gate. Moreover, any flight estimated to enter airport airspace within the simulated time horizon may similarly be included in the model… For departures, taxi-out predictor 146 may consider the initial state of an aircraft position to be anywhere between its departure gate and runway. Moreover, any flight scheduled for departure within the simulation time horizon may likewise be included in the model.” Further, “in departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146), an airport simulation network may be constructed and/or utilized in connection with method 200, by creating a graph network representation of the airport (step 210), attaching business rules to network representations of state transitions (step 220), iteratively executing the graph network model to generate modeled results (step 230), and calibrating the network model using historical observations (step 240).”)
Regarding claim 18:
Ince discloses the “method of claim 16,” and Ince further discloses the method “further comprising: detecting a second taxi duration of the first aircraft; and training the data model based on the second taxi duration and the flight plans.” (See at least Ince ¶¶ 70 and 80, which disclose that the system “Calculates and records statistics of taxi time, e.g., total taxi time, total waiting time, location and duration of wait times, and/or the like.” Further, the system is configured for “iteratively executing the graph network model to generate modeled results (step 230), and calibrating the network model using historical observations (step 240). Based at least in part on different airport operating characteristics, suitable calibrated parameters are created (step 250).”)
Regarding claim 19:
Ince discloses the “method of claim 14,” and Ince further discloses the following limitations: 
“further comprising: receiving, at the device, location data for a first plurality of aircraft at a departure airport.” (See at least Ince ¶ 60: “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like). Moreover, departure sequencing system 115 may utilize any suitable airport or airline information.”)
“and predicting, based on the location data and a departure airport map, a first taxi duration of the first aircraft, wherein the output is based on the first taxi duration.” (See at least Ince ¶¶ 32, 56-58, and 73: “In some embodiments, departure sequencing system 115 comprises taxi-out predictor 146… Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.” Further, “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Regarding claim 20:
		Ince discloses the following limitations:
“A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations.” (See at least Ince ¶ 6: “a non-transitory computer-readable storage medium has computer-executable instructions stored thereon that, in response to execution by a processor for departure sequencing, causes the processor to perform operations.”)
“comprising: receiving flight plans for a plurality of aircraft expected to arrive at or depart from a departure airport during a particular time range.” (See at least Ince ¶¶ 44 and 60: “CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data, verification data, authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like.” Further, “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like). Moreover, departure sequencing system 115 may utilize any suitable airport or airline information.” The “time horizon” corresponds to the claimed “particular time range.”)
“and predict, based on the flight plans and a departure airport map, a taxi duration or a fuel usage of a first aircraft of the plurality of aircraft.” (See at least Ince ¶¶ 56-58, and 73: “In some embodiments, departure sequencing system 115 comprises taxi-out predictor 146… Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
“and generating an output based on the taxi duration or the fuel usage.” (See at least Ince ¶ 32: “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Note that under the BRI of claim 20, consistent with the specification, predicting “a taxi duration or a fuel usage of a first aircraft” are each treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only predicting “a taxi duration” have been addressed here, the claim is still rejected in its entirety.
Regarding claim 21:
Ince discloses the “computer-readable storage device of claim 20,” and Ince further discloses “wherein the taxi duration or the fuel usage is based on weather conditions at the departure airport, location data for the plurality of aircraft, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, runway directions of the departure airport, or a combination thereof.” (See at least Ince ¶¶ 59-60: “Taxi-out predictor 146 may provide expectations to a ramp controller, for example estimates of each flight's taxi path, taxi time and variance, take-off sequence and runway queue and status, and congestion and conflicts based on a timeline. In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like).”)
Note that under the BRI of claim 21, consistent with the specification, the taxi duration or fuel usage being “based on weather conditions at the departure airport, location data for the plurality of aircraft, aircraft performance of the first aircraft, aircraft specifications of the first aircraft, runway directions of the departure airport, or a combination thereof” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the taxi duration being “based on weather conditions at the departure airport” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 22:
Ince discloses the “computer-readable storage device of claim 20,” and Ince further discloses the following limitations:
“wherein the operations further comprise: receiving second flight plans of a second plurality of aircraft associated with an arrival airport.” (See at least Ince ¶ 60: “In various embodiments, components of departure sequencing system 115 (for example, taxi-out predictor 146) is initialized with a snapshot of an airport state, which may include location of aircraft on the airport surface, location of aircraft on final approach, estimated arrivals and departures within a simulation time horizon, and/or airport operating characteristics (e.g., weather conditions, airport runway configuration, runway rates, active taxi paths, and/or the like). Moreover, departure sequencing system 115 may utilize any suitable airport or airline information.”)
“and predicting, based on the second flight plans and an arrival airport map, a second taxi duration of the first aircraft, wherein the output is based on the second taxi duration.” (See at least Ince ¶¶ 32, 56-58, and 73: “In some embodiments, departure sequencing system 115 comprises taxi-out predictor 146… Taxi-out predictor 146 determines taxi-out times for a given airport state for all departing flights (i.e., at gate or already pushed back). Taxi-out predictor 146 may utilize a stochastic approach and determine estimated times via simulation; historical information may also be utilized.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.” Further, “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ince as applied to claim 1 above, and further in view of White et al. (US 2012/0245836 A1), hereinafter White.
	Regarding claim 3:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein the departure airport map is received from an aerodrome mapping database.” (See at least Ince ¶ 73: “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
Ince does not specifically disclose “wherein the location data is received from an automatic dependent surveillance broadcast system, an airport surface detection equipment model X system, or both.” However, White does teach this limitation. (See at least White ¶ 102: “An aircraft in communication with the ADS-B components may determine its own position using a global navigation satellite system and then periodically may broadcast this position and other relevant information to potential ground stations and other aircrafts within the system.”)
Note that under the BRI of claim 3, consistent with the specification, the location data being “received from an automatic dependent surveillance broadcast system, an airport surface detection equipment model X system, or both” is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “automatic dependent surveillance broadcast system” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ince by obtaining aircraft location data from an automatic dependent broadcast system as taught by White, because White discloses that “Those skilled in the art will understand that the ADS-B components may provide accurate information and frequent updates to airspace users and controllers, and thus may support improved use of airspace, such as reduced ceiling/visibility restrictions, improved surface surveillance, and enhanced safety, for example through conflict management” (see at least White ¶ 102).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ince as applied to claim 1 above, and further in view of Irrgang et al. (US 2015/0279218 A1), hereinafter Irrgang.
Regarding claim 9:
Ince discloses the “device of claim 1,” but does not specifically disclose “wherein the output indicates an amount of fuel to load on the first aircraft to accommodate the taxi duration.” However, Irrgang does teach this limitation. (See at least Irrgang ¶ 133: “the airline fuel profiler 1 can implement a process 284 to calculate a fuel penalty for any taxi in time buffer 162 in the operator's original flight plan… the fuel penalty for the taxi in time buffer 162 in the operator's original flight plan can be output to the visualization module 18.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ince by outputting a prediction of the required amount of fuel to accommodate the taxi duration as taught by Irrgang, because Irrgang discloses that “The goal when planning a flight is to carry an amount of fuel that results in a minimum amount of fuel (dictated by safety and/or regulatory considerations) remaining at the destination airport. Carrying any additional fuel can be wasteful because the additional fuel increases the weight of the aircraft and thereby increases the fuel consumption and carbon emissions of the aircraft… Embodiments described herein provide a more-accurate flight planning model with buffers removed and, where applicable, actual aircraft factors applied. A buffer can be any overly-conservative factor applied to a flight plan that results in the flight carrying and using more fuel than necessary. The more-accurate flight planning model can enable an aircraft crew (e.g. pilot and copilot) to have greater confidence in the fuel load calculations output by the model.” (See at least Irrgang ¶¶ 1-3.)
Regarding claim 13:
		Ince discloses the “device of claim 1,” and Ince further discloses the following limitations:
“wherein the memory is further configured to store an arrival airport map.” (See at least Ince ¶¶ 44 and 73: “a data source or component database of CDR 150 includes, but is not limited to, the airport arrival/departure configuration, a list of aircraft on the airport surface, aircraft location and speed including aircraft history information, incoming aircraft forecast information, aircraft pushback candidate information, and/or the like.” Further, “departure sequencing system 115 and/or components thereof (for example, taxi-out predictor 146) may utilize information about an airport from any suitable source, for example airport architectural drawings, public records, survey information, web-based mapping utilities, and/or the like.”)
“wherein the communication interface is further configured to receive flight plans of a second plurality of aircraft associated with an arrival airport.” (See at least Ince ¶ 44: “In various embodiments, CDR 150 stores taxi queue data, operational data, schedules, resource data, asset data, inventory data, personnel information, routes and route plans, station (e.g., airports or other terminals) data, operational alert data, weather information, passenger data, reservation data, cost data, optimization scenarios, optimization results, simulation results, booking class data, forecasts, historical data, verification data, authentication data, demographic data, legal data, regulatory data, transaction data, security profiles, access rules, content analysis rules, audit records, predefined rules, process definitions, financial data, and the like. For example, a data source or component database of CDR 150 includes, but is not limited to, the airport arrival/departure configuration, a list of aircraft on the airport surface, aircraft location and speed including aircraft history information, incoming aircraft forecast information, aircraft pushback candidate information, and/or the like.”)
“wherein the one or more processors are further configured to predict a second taxi duration based on the flight plans and the arrival airport map.” (See at least Ince ¶¶ 44, 67, and FIG. 1: “taxi-out predictor 146 simulates the movement of an arriving flight to its arrival gate,” where the taxi-out predictor 146 is in communication with CDR 150, and where CDR 150 stores data regarding aircraft flight plans and the airport configuration.)
“and wherein the output is based on the second taxi duration.” (See at least Ince ¶ 32: “In various embodiments, certain departure sequencing system 115 modules (e.g., airport state analyzer 145, taxi-out predictor 146, and/or pushback optimizer 147) are software modules configured to enable online functions such as sending and receiving messages, receiving query requests, configuring responses, dynamically configuring user interfaces, requesting data, receiving data, displaying data, executing complex processes, calculations, forecasts, mathematical techniques, workflows and/or algorithms, prompting user 105, verifying user responses, authenticating the user, initiating departure sequencing system 115 processes, initiating other software modules, triggering downstream systems and processes, encrypting and decrypting, and/or the like.”)
Ince does not specifically disclose “wherein the fuel usage is based on the second taxi duration.” However, Irrgang does teach this limitation. (See at least Irrgang ¶ 133: “the airline fuel profiler 1 can implement a process 284 to calculate a fuel penalty for any taxi in time buffer 162 in the operator's original flight plan.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ince by predicting the required amount of fuel to accommodate the taxi duration as taught by Irrgang, because Irrgang discloses that “The goal when planning a flight is to carry an amount of fuel that results in a minimum amount of fuel (dictated by safety and/or regulatory considerations) remaining at the destination airport. Carrying any additional fuel can be wasteful because the additional fuel increases the weight of the aircraft and thereby increases the fuel consumption and carbon emissions of the aircraft… Embodiments described herein provide a more-accurate flight planning model with buffers removed and, where applicable, actual aircraft factors applied. A buffer can be any overly-conservative factor applied to a flight plan that results in the flight carrying and using more fuel than necessary. The more-accurate flight planning model can enable an aircraft crew (e.g. pilot and copilot) to have greater confidence in the fuel load calculations output by the model.” (See at least Irrgang ¶¶ 1-3.)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ince as applied to claim 1 above, and further in view of Nutaro et al. (US 2016/0086396 A1), hereinafter Nutaro.	
Regarding claim 10:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein at least one of the memory, the one or more processors, or the communication interface is integrated into a server.” (See at least Ince ¶ 35: “departure sequencing system 115 may further include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data.” This at least teaches the one or more processors being integrated into a server.)
Note that under the BRI of claim 10, consistent with the specification, “the memory, the one or more processors, or the communication interface” being integrated into a server is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “one or more processors” have been addressed here, the claim is still rejected in its entirety.
Ince does not specifically disclose “wherein the communication interface is further configured to send the output to an electronic flight bag device.” However, Nutaro does teach this limitation. (See at least Nutaro ¶¶ 29-32: “Each of the multiple aircraft 102 may include a system 110 to record taxi data including periodic position and corresponding auxiliary power unit status, electric taxi system status, electric taxi motor voltage, electric taxi motor current, and aircraft speed for each taxi… The system 110 on the first aircraft 104 may include an aircraft controller 112 to receive signals indicative of operating and performance parameters of the first aircraft; calculate, estimate, or predict operating and performance parameters in response to the signals and transmit these parameters to an electronic device 122.” Further, “The electronic device 122 may include any electronic device configured to electronically record taxi data at predetermined times and transmit the taxi data to transmit the data to the processing center 136,” where “the electronic device 122 may include an electronic flight bag 164.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ince by using an electronic flight bag device as taught by Nutaro, because this modification is a simple substitution of one known element (an electronic flight bag display device) for another (a generic display device) to obtain predictable results.
	Regarding claim 11:
Ince discloses the “device of claim 1,” and Ince further discloses “wherein the communication interface is configured to receive a data model, and wherein the one or more processors are configured to predict the taxi duration or the fuel usage based on the data model.” (See at least Ince ¶¶ 66-67: “departure sequencing system 115 may be initialized with hypothetical and/or modeled information… after departure sequencing system 115 is initialized, taxi-out predictor 146 executes multiple replications for state transitions of aircraft within the simulation time horizon.”)
Ince does not specifically disclose “wherein at least one of the memory, the one or more processors, or the communication interface is integrated into an electronic flight bag device.” However, Nutaro does teach this limitation. (See at least Nutaro ¶ 33: “The electronic flight bag 164 may include a processor 124, a memory device 126, a display 128, taxi data recording and transmission software 130, and a port 166 for receiving a removable memory device 132.” This at least teaches the one or more processors being integrated into an electronic flight bag.)
Note that under the BRI of claim 11, consistent with the specification, “the memory, the one or more processors, or the communication interface” being integrated into an electronic flight bag device is treated as an alternative limitation. Applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “one or more processors” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ince by using an electronic flight bag device as taught by Nutaro, because the flight bag device can be used for communicating “signals indicative of first aircraft 104 operating and performance parameters” and other data. (See at least Nutaro ¶¶ 32-33.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Gayraud et al. (US 2010/0204909 A1) Abstract and ¶ 29 disclose a method of estimating a taxiing time and/or a taxiing fuel consumption for an aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662